I concur in the order affirming the judgment. I note that not only the default entered by the clerk but the decree of foreclosure signed by the court and filed on August 3, 1939, recites that the supplemental complaint was served on Jane Brinton. This recital would be considered as true in the absence of affirmative showing on the record to the contrary or until the judgment had been directly attacked. Perhaps therefore, the attorneys for the plaintiff might have *Page 155 
plausibly considered that if the judgment recited what they knew to be a fact even though proof of service had not been filed it would be sufficient. They may well have thought that the recitals in the judgment were sufficient to import verity as to a service they knew in fact to have been made and therefore felt no necessity, since they knew the certificate of default and decree would recite that fact, to have filed the affidavit. It is true that the clerk and the court before issuing respectively the certificate of default and decree containing the recitation of service should have called for adequate proof that Jane Brinton had been served with the supplemental complaint. And it is true also that, as stated in the opinion of Mr. Justice Moffat, it is not good practice at any time to withhold proof.
I concur in the order affirming the judgment for the reasons given in the authorities cited in the opinion of Mr. Justice WADE.